                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 1 of 20



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                       UNITED STATES DISTRICT COURT
                                            7
                                                                              DISTRICT OF ARIZONA
                                            8
                                            9   Grant Wiggs,                                 No. ____________________________
                                           10                        Plaintiff,
                                                                                             COMPLAINT
                                           11   v.
BENDAU & BENDAU PLLC




                                           12   Lone Spur Café Management, LLC, an
                                                Arizona Limited Liability Company; Lone
                       Phoenix, AZ 85060




                                           13   Spur Café #1 LLC, an Arizona Limited
                        P.O. Box 97066




                                                Liability Company; Lone Spur Café #2
                                           14   LLC, an Arizona Limited Liability
                                                Company; Lone Spur Café #3 LLC, an
                                           15   Arizona Limited Liability Company; Lone
                                                Spur Café of America LLC, an Arizona
                                           16   Limited Liability Company; Lone Spur
                                                Café of North Scottsdale LLC, an
                                           17   Arizona Limited Liability Company;
                                                Granite Mountain Capital, LLC, an
                                           18   Arizona Limited Liability Company; and
                                                Cory Farley and Jennifer Farley, a
                                           19   Married Couple,
                                           20                        Defendants.
                                           21
                                           22         Plaintiff, Grant Wiggs (“Plaintiff”), sues Defendants, Lone Spur Café
                                           23
                                                Management, LLC; Lone Spur Café #1 LLC; Lone Spur Café #2 LLC; Lone Spur Café
                                           24
                                                #3 LLC; Lone Spur Café of America LLC; Lone Spur Café of North Scottsdale LLC;
                                           25
                                           26
                                           27
                                           28
                                                                                          -1-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 2 of 20




                                                Granite Mountain Capital, LLC; and Cory Farley and Jennifer Farley (collectively,
                                            1
                                            2   “Defendants”) and alleges as follows:
                                            3                               PRELIMINARY STATEMENT
                                            4
                                                       1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                            5
                                                costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                            6
                                            7   seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”)
                                            8   23-362, et seq.; and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                            9
                                                       2.     The FLSA was enacted “to protect all covered workers from substandard
                                           10
                                                wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                           11
BENDAU & BENDAU PLLC




                                           12   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                       Phoenix, AZ 85060




                                           13   minimum wage of pay for all time spent working during their regular 40-hour
                        P.O. Box 97066




                                           14
                                                workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                           15
                                                exempt employees one and one-half their regular rate of pay for all hours worked in
                                           16
                                           17   excess of 40 hours in a workweek. See 29 U.S.C § 207.

                                           18          3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                           19
                                                the State of Arizona.
                                           20
                                                       4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                                           21
                                           22   payment of wages within the State of Arizona.

                                           23                               JURISDICTION AND VENUE
                                           24
                                                       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           25
                                                29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
                                           26
                                           27   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §

                                           28
                                                                                            -2-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 3 of 20




                                                1367 because the state law claims asserted herein are so related to claims in this action
                                            1
                                            2   over which this Court has subject matter jurisdiction that they form part of the same case
                                            3   or controversy under Article III of the United States Constitution.
                                            4
                                                       6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                            5
                                                acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                            6
                                            7   Defendants regularly conduct business in and have engaged in the wrongful conduct
                                            8   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
                                            9
                                                                                          PARTIES
                                           10
                                                       7.     At all material times, Plaintiff is an individual residing in Yavapai County,
                                           11
BENDAU & BENDAU PLLC




                                           12   Arizona, and is a former employee of Defendants.
                       Phoenix, AZ 85060




                                           13          8.     At all material times, Defendant Lone Spur Café Management, LLC was a
                        P.O. Box 97066




                                           14
                                                limited liability company duly licensed to transact business in the State of Arizona. At all
                                           15
                                                material times, Defendant Lone Spur Café Management, LLC does business, has offices,
                                           16
                                           17   and/or maintains agents for the transaction of its customary business in Yavapai County,

                                           18   Arizona.
                                           19
                                                       9.     Defendant Lone Spur Café Management, LLC is an Arizona limited
                                           20
                                                liability company, authorized to do business in the State of Arizona and is at all relevant
                                           21
                                           22   times Plaintiff’s employer as defined by 29 U.S.C. § 203(d).

                                           23          10.    Under the FLSA, Defendant Lone Spur Café Management, LLC is an
                                           24
                                                employer. The FLSA defines “employer” as any person who acts directly or indirectly in
                                           25
                                                the interest of an employer in relation to an employee. At all relevant times, Defendant
                                           26
                                           27   Lone Spur Café Management, LLC had the authority to hire and fire employees,

                                           28
                                                                                              -3-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 4 of 20




                                                supervised and controlled work schedules or the conditions of employment, determined
                                            1
                                            2   the rate and method of payment, and maintained employment records in connection with
                                            3   Plaintiff’s employment with Defendants. As a person who acted in the interest of
                                            4
                                                Defendants in relation to the company’s employees, Defendant Lone Spur Café
                                            5
                                                Management, LLC is subject to liability under the FLSA.
                                            6
                                            7          11.    At all material times, Defendant Lone Spur Café #1, LLC was a limited
                                            8   liability company duly licensed to transact business in the State of Arizona. At all
                                            9
                                                material times, Defendant Lone Spur Café #1, LLC does business, has offices, and/or
                                           10
                                                maintains agents for the transaction of its customary business in Yavapai County,
                                           11
BENDAU & BENDAU PLLC




                                           12   Arizona.
                       Phoenix, AZ 85060




                                           13          12.    Defendant Lone Spur Café #1, LLC is an Arizona limited liability
                        P.O. Box 97066




                                           14
                                                company, authorized to do business in the State of Arizona and is at all relevant times
                                           15
                                                Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                                           16
                                           17          13.    Under the FLSA, Defendant Lone Spur Café #1, LLC is an employer. The

                                           18   FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                           19
                                                an employer in relation to an employee. At all relevant times, Defendant Lone Spur Café
                                           20
                                                #1, LLC had the authority to hire and fire employees, supervised and controlled work
                                           21
                                           22   schedules or the conditions of employment, determined the rate and method of payment,

                                           23   and maintained employment records in connection with Plaintiff’s employment with
                                           24
                                                Defendants. As a person who acted in the interest of Defendants in relation to the
                                           25
                                                company’s employees, Defendant Lone Spur Café #1, LLC is subject to liability under
                                           26
                                           27   the FLSA.

                                           28
                                                                                            -4-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 5 of 20




                                                       14.    At all material times, Defendant Lone Spur Café #2, LLC was a limited
                                            1
                                            2   liability company duly licensed to transact business in the State of Arizona. At all
                                            3   material times, Defendant Lone Spur Café #2, LLC does business, has offices, and/or
                                            4
                                                maintains agents for the transaction of its customary business in Yavapai County,
                                            5
                                                Arizona.
                                            6
                                            7          15.    Defendant Lone Spur Café #2, LLC is an Arizona limited liability
                                            8   company, authorized to do business in the State of Arizona and is at all relevant times
                                            9
                                                Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                                           10
                                                       16.    Under the FLSA, Defendant Lone Spur Café #2, LLC is an employer. The
                                           11
BENDAU & BENDAU PLLC




                                           12   FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                       Phoenix, AZ 85060




                                           13   an employer in relation to an employee. At all relevant times, Defendant Lone Spur Café
                        P.O. Box 97066




                                           14
                                                #2, LLC had the authority to hire and fire employees, supervised and controlled work
                                           15
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                           16
                                           17   and maintained employment records in connection with Plaintiff’s employment with

                                           18   Defendants. As a person who acted in the interest of Defendants in relation to the
                                           19
                                                company’s employees, Defendant Lone Spur Café #2, LLC is subject to liability under
                                           20
                                                the FLSA.
                                           21
                                           22          17.    At all material times, Defendant Lone Spur Café #3, LLC was a limited

                                           23   liability company duly licensed to transact business in the State of Arizona. At all
                                           24
                                                material times, Defendant Lone Spur Café #3, LLC does business, has offices, and/or
                                           25
                                                maintains agents for the transaction of its customary business in Yavapai County,
                                           26
                                           27   Arizona.

                                           28
                                                                                            -5-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 6 of 20




                                                       18.    Defendant Lone Spur Café #3, LLC is an Arizona limited liability
                                            1
                                            2   company, authorized to do business in the State of Arizona and is at all relevant times
                                            3   Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                                            4
                                                       19.    Under the FLSA, Defendant Lone Spur Café #3, LLC is an employer. The
                                            5
                                                FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                            6
                                            7   an employer in relation to an employee. At all relevant times, Defendant Lone Spur Café
                                            8   #3, LLC had the authority to hire and fire employees, supervised and controlled work
                                            9
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                           10
                                                and maintained employment records in connection with Plaintiff’s employment with
                                           11
BENDAU & BENDAU PLLC




                                           12   Defendants. As a person who acted in the interest of Defendants in relation to the
                       Phoenix, AZ 85060




                                           13   company’s employees, Defendant Lone Spur Café #3, LLC is subject to liability under
                        P.O. Box 97066




                                           14
                                                the FLSA.
                                           15
                                                       20.    At all material times, Defendant Lone Spur Café of America, LLC was a
                                           16
                                           17   limited liability company duly licensed to transact business in the State of Arizona. At all

                                           18   material times, Defendant Lone Spur Café of America, LLC does business, has offices,
                                           19
                                                and/or maintains agents for the transaction of its customary business in Yavapai County,
                                           20
                                                Arizona.
                                           21
                                           22          21.    Defendant Lone Spur Café of America, LLC is an Arizona limited liability

                                           23   company, authorized to do business in the State of Arizona and is at all relevant times
                                           24
                                                Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                                           25
                                                       22.    Under the FLSA, Defendant Lone Spur Café of America, LLC is an
                                           26
                                           27   employer. The FLSA defines “employer” as any person who acts directly or indirectly in

                                           28
                                                                                            -6-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 7 of 20




                                                the interest of an employer in relation to an employee. At all relevant times, Defendant
                                            1
                                            2   Lone Spur Café of America, LLC had the authority to hire and fire employees, supervised
                                            3   and controlled work schedules or the conditions of employment, determined the rate and
                                            4
                                                method of payment, and maintained employment records in connection with Plaintiff’s
                                            5
                                                employment with Defendants. As a person who acted in the interest of Defendants in
                                            6
                                            7   relation to the company’s employees, Defendant Lone Spur Café of America, LLC is
                                            8   subject to liability under the FLSA.
                                            9
                                                       23.    At all material times, Defendant Lone Spur Café of North Scottsdale, LLC
                                           10
                                                was a limited liability company duly licensed to transact business in the State of Arizona.
                                           11
BENDAU & BENDAU PLLC




                                           12   At all material times, Defendant Lone Spur Café of North Scottsdale, LLC does business,
                       Phoenix, AZ 85060




                                           13   has offices, and/or maintains agents for the transaction of its customary business in
                        P.O. Box 97066




                                           14
                                                Yavapai County, Arizona.
                                           15
                                                       24.    Defendant Lone Spur Café of North Scottsdale, LLC is an Arizona limited
                                           16
                                           17   liability company, authorized to do business in the State of Arizona and is at all relevant

                                           18   times Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                                           19
                                                       25.    Under the FLSA, Defendant Lone Spur Café of North Scottsdale, LLC is an
                                           20
                                                employer. The FLSA defines “employer” as any person who acts directly or indirectly in
                                           21
                                           22   the interest of an employer in relation to an employee. At all relevant times, Defendant

                                           23   Lone Spur Café of North Scottsdale, LLC had the authority to hire and fire employees,
                                           24
                                                supervised and controlled work schedules or the conditions of employment, determined
                                           25
                                                the rate and method of payment, and maintained employment records in connection with
                                           26
                                           27   Plaintiff’s employment with Defendants. As a person who acted in the interest of

                                           28
                                                                                            -7-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 8 of 20




                                                Defendants in relation to the company’s employees, Defendant Lone Spur Café of North
                                            1
                                            2   Scottsdale, LLC is subject to liability under the FLSA.
                                            3          26.    At all material times, Defendant Granite Mountain Capital, LLC was a
                                            4
                                                limited liability company duly licensed to transact business in the State of Arizona. At all
                                            5
                                                material times, Defendant Granite Mountain Capital, LLC does business, has offices,
                                            6
                                            7   and/or maintains agents for the transaction of its customary business in Yavapai County,
                                            8   Arizona.
                                            9
                                                       27.    Defendant Granite Mountain Capital, LLC is an Arizona limited liability
                                           10
                                                company, authorized to do business in the State of Arizona and is at all relevant times
                                           11
BENDAU & BENDAU PLLC




                                           12   Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                       Phoenix, AZ 85060




                                           13          28.    Under the FLSA, Defendant Granite Mountain Capital, LLC is an
                        P.O. Box 97066




                                           14
                                                employer. The FLSA defines “employer” as any person who acts directly or indirectly in
                                           15
                                                the interest of an employer in relation to an employee. At all relevant times, Defendant
                                           16
                                           17   Granite Mountain Capital, LLC had the authority to hire and fire employees, supervised

                                           18   and controlled work schedules or the conditions of employment, determined the rate and
                                           19
                                                method of payment, and maintained employment records in connection with Plaintiff’s
                                           20
                                                employment with Defendants. As a person who acted in the interest of Defendants in
                                           21
                                           22   relation to the company’s employees, Defendant Granite Mountain Capital, LLC is

                                           23   subject to liability under the FLSA.
                                           24
                                                       29.    At all relevant times, Defendant Granite Mountain Capital LLC is a
                                           25
                                                member and/or managing member of Defendants Lone Spur Café Management, LLC;
                                           26
                                           27   Lone Spur Café #1 LLC; Lone Spur Café #2 LLC; Lone Spur Café #3 LLC; Lone Spur

                                           28
                                                                                            -8-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 9 of 20




                                                Café of America LLC; Lone Spur Café of North Scottsdale LLC; and Granite Mountain
                                            1
                                            2   Capital, LLC.
                                            3          30.      Defendants Cory Farley and Jennifer Farley are, upon information and
                                            4
                                                belief, husband and wife. They have caused events to take place giving rise to the claims
                                            5
                                                in this Complaint as to which their marital community is fully liable. Cory Farley and
                                            6
                                            7   Jennifer Farley are owners of Defendants Lone Spur Café Management, LLC and Granite
                                            8   Mountain Capital, LLC and were at all relevant times Plaintiff’s employer as defined by
                                            9
                                                the FLSA, 29 U.S.C. § 203(d).
                                           10
                                                       31.      Under the FLSA, Defendants Cory Farley and Jennifer Farley are
                                           11
BENDAU & BENDAU PLLC




                                           12   employers. The FLSA defines “employer” as any individual who acts directly or
                       Phoenix, AZ 85060




                                           13   indirectly in the interest of an employer in relation to an employee. Cory Farley and
                        P.O. Box 97066




                                           14
                                                Jennifer Farley are owners of Defendants Lone Spur Café Management, LLC and Granite
                                           15
                                                Mountain Capital, LLC. At all relevant times, they had the authority to hire and fire
                                           16
                                           17   employees, supervised and controlled work schedules or the conditions of employment,

                                           18   determined the rate and method of payment, and maintained employment records in
                                           19
                                                connection with Plaintiff’s employment with Defendants. As persons who acted in the
                                           20
                                                interest of Defendants in relation to the company’s employees, Cory Farley and Jennifer
                                           21
                                           22   Farley are subject to individual liability under the FLSA.

                                           23          32.      Plaintiff is further informed, believes, and therefore alleges that each of the
                                           24
                                                Defendants herein gave consent to, ratified, and authorized the acts of all other
                                           25
                                                Defendants, as alleged herein.
                                           26
                                           27
                                           28
                                                                                               -9-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 10 of 20




                                                       33.    Defendants, and each of them, are sued in both their individual and
                                            1
                                            2   corporate capacities.
                                            3          34.    Defendants are jointly and severally liable for the injuries and damages
                                            4
                                                sustained by Plaintiff.
                                            5
                                                       35.    At all relevant times, Plaintiff was an “employee” of Defendants Lone Spur
                                            6
                                            7   Café Management, LLC; Lone Spur Café #1, LLC; Lone Spur Café #2, LLC; Lone Spur
                                            8   Café #3, LLC; Lone Spur Café of America, LLC; Lone Spur Café of North Scottsdale,
                                            9
                                                LLC Granite Mountain Capital, LLC; and Cory Farley and Jennifer Farley as defined by
                                           10
                                                the FLSA, 29 U.S.C. § 201, et seq.
                                           11
BENDAU & BENDAU PLLC




                                           12          36.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                       Phoenix, AZ 85060




                                           13   Defendants Lone Spur Café Management, LLC; Lone Spur Café #1, LLC; Lone Spur
                        P.O. Box 97066




                                           14
                                                Café #2, LLC; Lone Spur Café #3, LLC; Lone Spur Café of America, LLC; Lone Spur
                                           15
                                                Café of North Scottsdale, LLC Granite Mountain Capital, LLC; and Cory Farley and
                                           16
                                           17   Jennifer Farley.

                                           18          37.    At all relevant times, Defendants Lone Spur Café Management, LLC; Lone
                                           19
                                                Spur Café #1, LLC; Lone Spur Café #2, LLC; Lone Spur Café #3, LLC; Lone Spur Café
                                           20
                                                of America, LLC; Lone Spur Café of North Scottsdale, LLC Granite Mountain Capital,
                                           21
                                           22   LLC; and Cory Farley and Jennifer Farley were and continue to be “employers” as

                                           23   defined by the FLSA, 29 U.S.C. § 201, et seq.
                                           24
                                                       38.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                           25
                                                Defendants Lone Spur Café Management, LLC; Lone Spur Café #1, LLC; Lone Spur
                                           26
                                           27   Café #2, LLC; Lone Spur Café #3, LLC; Lone Spur Café of America, LLC; Lone Spur

                                           28
                                                                                           -10-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 11 of 20




                                                Café of North Scottsdale, LLC Granite Mountain Capital, LLC; and Cory Farley and
                                            1
                                            2   Jennifer Farley.
                                            3          39.    At all relevant times, Plaintiff was an “employee” of Defendants Lone Spur
                                            4
                                                Café Management, LLC; Lone Spur Café #1, LLC; Lone Spur Café #2, LLC; Lone Spur
                                            5
                                                Café #3, LLC; Lone Spur Café of America, LLC; Lone Spur Café of North Scottsdale,
                                            6
                                            7   LLC Granite Mountain Capital, LLC; and Cory Farley and Jennifer Farley as defined by
                                            8   the Arizona A.R.S. § 23-350, et seq.
                                            9
                                                       40.    At all relevant times, Defendants L Lone Spur Café Management, LLC;
                                           10
                                                Lone Spur Café #1, LLC; Lone Spur Café #2, LLC; Lone Spur Café #3, LLC; Lone Spur
                                           11
BENDAU & BENDAU PLLC




                                           12   Café of America, LLC; Lone Spur Café of North Scottsdale, LLC Granite Mountain
                       Phoenix, AZ 85060




                                           13   Capital, LLC; and Cory Farley and Jennifer Farley were and continue to be “employers”
                        P.O. Box 97066




                                           14
                                                as defined by A.R.S. § 23-350.
                                           15
                                                       41.    At all relevant times, Plaintiff was an “employee” of Defendants Lone Spur
                                           16
                                           17   Café Management, LLC; Lone Spur Café #1, LLC; Lone Spur Café #2, LLC; Lone Spur

                                           18   Café #3, LLC; Lone Spur Café of America, LLC; Lone Spur Café of North Scottsdale,
                                           19
                                                LLC Granite Mountain Capital, LLC; and Cory Farley and Jennifer Farley as defined by
                                           20
                                                A.R.S. § 23-362.
                                           21
                                           22          42.    At all relevant times, Defendants Lone Spur Café Management, LLC; Lone

                                           23   Spur Café #1, LLC; Lone Spur Café #2, LLC; Lone Spur Café #3, LLC; Lone Spur Café
                                           24
                                                of America, LLC; Lone Spur Café of North Scottsdale, LLC Granite Mountain Capital,
                                           25
                                                LLC; and Cory Farley and Jennifer Farley were and continue to be “employers” as
                                           26
                                           27   defined by A.R.S. § 23-362.

                                           28
                                                                                          -11-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 12 of 20




                                                       43.    Defendants Lone Spur Café Management, LLC; Lone Spur Café #1, LLC;
                                            1
                                            2   Lone Spur Café #2, LLC; Lone Spur Café #3, LLC; Lone Spur Café of America, LLC;
                                            3   Lone Spur Café of North Scottsdale, LLC Granite Mountain Capital, LLC; and Cory
                                            4
                                                Farley and Jennifer Farley individually and/or through an enterprise or agent, directed
                                            5
                                                and exercised control over Plaintiff’s work and wages at all relevant times.
                                            6
                                            7          44.    Plaintiff, in his work for Defendants Lone Spur Café Management, LLC;
                                            8   Lone Spur Café #1, LLC; Lone Spur Café #2, LLC; Lone Spur Café #3, LLC; Lone Spur
                                            9
                                                Café of America, LLC; Lone Spur Café of North Scottsdale, LLC Granite Mountain
                                           10
                                                Capital, LLC; and Cory Farley and Jennifer Farley, was employed by an enterprise
                                           11
BENDAU & BENDAU PLLC




                                           12   engaged in commerce that had annual gross sales of at least $500,000.
                       Phoenix, AZ 85060




                                           13          45.    At all relevant times, Plaintiff, in his work for Defendants Lone Spur Café
                        P.O. Box 97066




                                           14
                                                Management, LLC; Lone Spur Café #1, LLC; Lone Spur Café #2, LLC; Lone Spur Café
                                           15
                                                #3, LLC; Lone Spur Café of America, LLC; Lone Spur Café of North Scottsdale, LLC
                                           16
                                           17   Granite Mountain Capital, LLC; and Cory Farley and Jennifer Farley, was engaged in

                                           18   commerce or the production of goods for commerce.
                                           19
                                                       46.    At all relevant times, Plaintiff, in his work for Defendants Lone Spur Café
                                           20
                                                Management, LLC; Lone Spur Café #1, LLC; Lone Spur Café #2, LLC; Lone Spur Café
                                           21
                                           22   #3, LLC; Lone Spur Café of America, LLC; Lone Spur Café of North Scottsdale, LLC

                                           23   Granite Mountain Capital, LLC; and Cory Farley and Jennifer Farley, was engaged in
                                           24
                                                interstate commerce.
                                           25
                                                       47.    Plaintiff, in his work for Defendants Lone Spur Café Management, LLC;
                                           26
                                           27   Lone Spur Café #1, LLC; Lone Spur Café #2, LLC; Lone Spur Café #3, LLC; Lone Spur

                                           28
                                                                                           -12-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 13 of 20




                                                Café of America, LLC; Lone Spur Café of North Scottsdale, LLC Granite Mountain
                                            1
                                            2   Capital, LLC; and Cory Farley and Jennifer Farley, regularly handled goods produced or
                                            3   transported in interstate commerce.
                                            4
                                                        48.   At all material times: (1) Defendants were not completely disassociated
                                            5
                                                with respect to the employment of Plaintiff; and (2) Defendants were under common
                                            6
                                            7   control. In any event, at all relevant times, all Defendants were joint employers under the
                                            8   FLSA.
                                            9
                                                        49.   Defendants are engaged in related activities, i.e. all activities which are
                                           10
                                                necessary to the operation and maintenance of the aforementioned restaurants.
                                           11
BENDAU & BENDAU PLLC




                                           12           50.   Defendants constitute a unified operation because they have organized the
                       Phoenix, AZ 85060




                                           13   performance of their related activities so that they are an organized business system, which
                        P.O. Box 97066




                                           14
                                                is an economic unit directed to the accomplishment of a common business purpose.
                                           15
                                                        51.   Defendants run each store location identically, or virtually identically, and
                                           16
                                           17   Defendants’ customers can expect the same kind of customer service regardless of the

                                           18   location.
                                           19
                                                        52.   Defendants share employees between store locations.
                                           20
                                                        53.   Defendants use the name “Lone Spur Cafe” at all of their store locations.
                                           21
                                           22           54.   Defendants’ stores are advertised together on the same website.

                                           23           55.   Defendants provide the same array of products and services to their
                                           24
                                                customers at its different restaurant locations.
                                           25
                                                                               NATURE OF THE CLAIM
                                           26
                                           27
                                           28
                                                                                             -13-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 14 of 20




                                                      56.    Defendants own and/or operate Lone Spur Café Management, LLC; Lone
                                            1
                                            2   Spur Café #1, LLC; Lone Spur Café #2, LLC; Lone Spur Café #3, LLC; Lone Spur Café
                                            3   of America, LLC; Lone Spur Café of North Scottsdale, LLC, and Granite Mountain
                                            4
                                                Capital, LLC, enterprises located in Yavapai County, Arizona doing business as The
                                            5
                                                Lone Spur Cafe in Prescott, Arizona.
                                            6
                                            7         57.    Plaintiff was hired by Defendants as a cook and worked for Defendants
                                            8   between approximately March 2020 and approximately June 2020.
                                            9
                                                      58.    Defendants, in their sole discretion, agreed to pay Plaintiff $14.50 per hour
                                           10
                                                for all hours he worked.
                                           11
BENDAU & BENDAU PLLC




                                           12         59.    During the time that Plaintiff worked for Defendants, Plaintiff worked
                       Phoenix, AZ 85060




                                           13   approximately 20 to 40 hours per week.
                        P.O. Box 97066




                                           14
                                                      60.    Plaintiff left his employment with Defendants in June 2020.
                                           15
                                                      61.    At that time, Plaintiff was still owed a paycheck for his final week of work,
                                           16
                                           17   approximately 20 hours.

                                           18         62.    Defendants failed to compensate Plaintiff any wages whatsoever for his
                                           19
                                                final week of employment.
                                           20
                                                      63.    Shortly after his final workweek of employment with Defendants, Plaintiff
                                           21
                                           22   attempted to communicate with Defendants regarding the status of the paycheck he was

                                           23   owed for his final week of work.
                                           24
                                                      64.    Plaintiff never heard back from Defendants regarding his final paycheck
                                           25
                                                and whether or not the check was available to be picked up.
                                           26
                                           27         65.    Plaintiff has still not received his final paycheck from Defendants.

                                           28
                                                                                          -14-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 15 of 20




                                                       66.    As a result of Defendants’ having willfully and improperly refused to pay
                                            1
                                            2   Plaintiff his paycheck for his final week of work, Defendants failed to pay the applicable
                                            3   minimum wage to Plaintiff.
                                            4
                                                       67.    As a result of Defendants’ having willfully and improperly refused to pay
                                            5
                                                Plaintiff his paycheck for his final week of work, Defendants violated 29 U.S.C. § 206(a).
                                            6
                                            7          68.    As a result of Defendants’ having willfully and improperly refused to pay
                                            8   Plaintiff his paycheck for his final week of work, Defendants have violated the AMWA,
                                            9
                                                A.R.S. § 23-363.
                                           10
                                                       69.    As a result of Defendants’ having willfully and improperly refused to pay
                                           11
BENDAU & BENDAU PLLC




                                           12   Plaintiff his paycheck for his final week of work, Defendants have violated the AWA,
                       Phoenix, AZ 85060




                                           13   A.R.S. § 23-351.
                        P.O. Box 97066




                                           14
                                                       70.    Plaintiff is a covered employee within the meaning of the FLSA.
                                           15
                                                       71.    Plaintiff is a covered employee within the meaning of the AMWA.
                                           16
                                           17          72.    Plaintiff is a covered employee within the meaning of the AWA.

                                           18          73.    Plaintiff was a non-exempt employee.
                                           19
                                                       74.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                           20
                                                of his rights under the FLSA.
                                           21
                                           22          75.    Defendants individually and/or through an enterprise or agent, directed and

                                           23   exercised control over Plaintiff’s work and wages at all relevant times.
                                           24
                                                       76.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           25
                                                from Defendants compensation for unpaid minimum and overtime wages, an additional
                                           26
                                           27
                                           28
                                                                                            -15-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 16 of 20




                                                amount equal amount as liquidated damages, interest, and reasonable attorney’s fees and
                                            1
                                            2   costs of this action under 29 U.S.C. § 216(b).
                                            3          77.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            4
                                                from Defendants compensation for unpaid minimum wages, an additional amount equal
                                            5
                                                to twice the unpaid wages as liquidated damages, interest, and reasonable attorney’s fees
                                            6
                                            7   and costs of this action under A.R.S § 23-363.
                                            8          78.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            9
                                                from Defendants compensation for his unpaid wages at an hourly rate, to be proven at
                                           10
                                                trial, in an amount that is treble the amount of his unpaid wages, plus interest thereon,
                                           11
BENDAU & BENDAU PLLC




                                           12   and his costs incurred under A.R.S. § 23-355.
                       Phoenix, AZ 85060




                                           13                     COUNT ONE: FAIR LABOR STANDARDS ACT
                        P.O. Box 97066




                                           14                        FAILURE TO PAY MINIMUM WAGE

                                           15          79.    Plaintiff realleges and incorporates by reference all allegations in all
                                           16
                                                preceding paragraphs.
                                           17
                                                       80.    Defendants willfully and improperly refused to pay Plaintiff his paycheck
                                           18
                                           19   for his final week of work.

                                           20          81.    As a result, Defendants failed to pay the applicable minimum wage to
                                           21   Plaintiff.
                                           22
                                                       82.    Defendants’ practice of willfully and improperly refusing to pay Plaintiff
                                           23
                                           24   his paycheck for his final week of work violated the FLSA, 29 U.S.C. § 206(a).

                                           25
                                           26
                                           27
                                           28
                                                                                            -16-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 17 of 20




                                                       83.         Plaintiff is therefore entitled to compensation for the full applicable
                                            1
                                            2   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                            3   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                            4
                                                       WHEREFORE, Plaintiff, Grant Wiggs, respectfully requests that this Court grant
                                            5
                                                the following relief in Plaintiff’s favor, and against Defendants:
                                            6
                                            7          A.          For the Court to declare and find that the Defendant committed one of more
                                            8                      of the following acts:
                                            9
                                                              i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                           10
                                                                          206(a), by failing to pay proper minimum wages;
                                           11
BENDAU & BENDAU PLLC




                                           12                ii.          Willfully violated minimum wage provisions of the FLSA, 29
                       Phoenix, AZ 85060




                                           13                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
                        P.O. Box 97066




                                           14
                                                       B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           15
                                                                   determined at trial;
                                           16
                                           17          C.          For the Court to award compensatory damages, including liquidated

                                           18                      damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                           19
                                                       D.          For the Court to award prejudgment and post-judgment interest;
                                           20
                                                       E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           21
                                           22                      action pursuant to 29 U.S.C. § 216(b) and all other causes of action set

                                           23                      forth herein;
                                           24
                                                       F.          Such other relief as this Court shall deem just and proper.
                                           25
                                                                     COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                           26                            FAILURE TO PAY MINIMUM WAGE
                                           27
                                           28
                                                                                                 -17-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 18 of 20




                                                       84.         Plaintiff realleges and incorporates by reference all allegations in all
                                            1
                                            2   preceding paragraphs.
                                            3          85.         Defendants willfully and improperly refused to pay Plaintiff his paycheck
                                            4
                                                for his final week of work.
                                            5
                                                       86.         As a result, Defendants failed to pay the applicable minimum wage to
                                            6
                                            7   Plaintiff for his final week of work.
                                            8          87.         Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                            9
                                                required minimum wage rate violates the AMWA, A.R.S. § 23-363.
                                           10
                                                       88.         Plaintiff is therefore entitled to compensation for the full applicable
                                           11
BENDAU & BENDAU PLLC




                                           12   minimum wage at an hourly rate, to be proven at trial, plus an additional amount equal to
                       Phoenix, AZ 85060




                                           13   twice the unpaid wages as liquidated damages, together with interest, reasonable
                        P.O. Box 97066




                                           14
                                                attorney’s fees, and costs.
                                           15
                                                       WHEREFORE, Plaintiff, Grant Wiggs, respectfully requests that this Court grant
                                           16
                                           17   the following relief in Plaintiff’s favor, and against Defendants:

                                           18          A.          For the Court to declare and find that the Defendants committed one of
                                           19
                                                                   more of the following acts:
                                           20
                                                              i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                           21
                                           22                             363, by failing to pay proper minimum wages;

                                           23                ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                           24
                                                                          § 23-363 by willfully failing to pay proper minimum wages;
                                           25
                                                       B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           26
                                           27                      determined at trial;

                                           28
                                                                                                 -18-
                                           29
                                           30
                                                 Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 19 of 20




                                                       C.      For the Court to award compensatory damages, including liquidated
                                            1
                                            2                  damages pursuant to A.R.S. § 23-364, to be determined at trial;
                                            3          D.      For the Court to award prejudgment and post-judgment interest;
                                            4
                                                       E.      For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            5
                                                               action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                                            6
                                            7                  herein;
                                            8          F.      Such other relief as this Court shall deem just and proper.
                                            9
                                                                         COUNT THREE: ARIZONA WAGE ACT
                                           10                              FAILURE TO PAY WAGES OWED
                                           11
BENDAU & BENDAU PLLC




                                                       89.     Plaintiff realleges and incorporates by reference all allegations in all
                                           12
                                                preceding paragraphs.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          90.     Defendants willfully failed or refused to pay Plaintiff wages for the hours

                                           15   that Plaintiff worked for them during the final workweek of his employment.
                                           16
                                                       91.     Defendants’ practice of willfully failing to pay Plaintiff wages for labor
                                           17
                                                performed violates the AWA, A.R.S. § 23-351.
                                           18
                                           19          92.     Plaintiff is therefore entitled to compensation for all applicable wages at an

                                           20   hourly rate, to be proven at trial, in an amount treble the unpaid wages, together with
                                           21   interest, and costs of this action.
                                           22
                                                       WHEREFORE, Plaintiff, Grant Wiggs, individually, respectfully requests that
                                           23
                                           24   this Court grant the following relief in Plaintiff’s favor, and against Defendants:

                                           25          A.      For the Court to declare and find that the Defendants violated A.R.S. Title
                                           26                  23, Chapter 2, by failing to pay wages owed to Plaintiff;
                                           27
                                           28
                                                                                             -19-
                                           29
                                           30
                                                Case 3:20-cv-08288-SMB Document 1 Filed 11/04/20 Page 20 of 20




                                                    B.     For the Court to award compensatory damages, including treble the amount
                                            1
                                            2              of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                                            3              at trial;
                                            4
                                                    C.     For the Court to award prejudgment and post-judgment interest;
                                            5
                                                    D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs;
                                            6
                                            7       E.     Such other relief as this Court shall deem just and proper.
                                            8                                JURY TRIAL DEMAND
                                            9
                                                    Plaintiff hereby demands a trial by jury on all issues so triable.
                                           10
                                           11
                                                    RESPECTFULLY SUBMITTED this 4th Day of November, 2020.
BENDAU & BENDAU PLLC




                                           12
                                                                                        BENDAU & BENDAU PLLC
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14                                                   By: /s/ Christopher J. Bendau
                                                                                                Clifford P. Bendau, II
                                           15                                                   Christopher J. Bendau
                                                                                                Attorney for Plaintiff
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                         -20-
                                           29
                                           30
